Title: To Alexander Hamilton from Tench Coxe, 5 [–8] June 1793
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia] June 5th. [–8] 1793
Dr. sir
The following is a Note of all the payments made by you to me in part for the lands purchased by me of Messrs. Pattersons & Stroud, W. Steedman & Ball & Smith for the joint account of John B. Church esqr. & myself being forty three thousand Acres—That is to say
1793


  Apl. 9-
  500
  x x x
  }
  as ⅌ my letter of the 10th & the
    postscript Note thereto of the 11th. April last.


  11 -
  500
  x x


  15 -
  800
  ✓ x x x
  
  


  19. 
  1500
  ✓ x x x
  
  


  May 1..
  500
  ✓ x x x
  
  


  17 - 
  500
  x x
  
  


  20 -
  1000
  x x
  
  


  June 3 -
   900
  ✓   x x
  
  


  
  6200
  
  
  


  5th
  300
retained out of Note of 800 Drs the rest being repaid
  }


  
  6500
  Dollars
  
  


This sum of six thousand five hundred dollars, includes all the payments, which have been made to me on the account of Mr. Church, or the purchases of Lands Some of them appear in my former Correspondence with you.
My Check is inclosed for the Sum of 495 47/100 Drs. the overplus of your Note discounted, which makes every thing square so far as the installments are due, and untill August.
I have the honor to be   your most obedt. Servant
T. C
Hon. Alexr. Hamilton, Esqr.
June 8. 1793

The Check was deld. in person on the 5th instant.

T. Coxe
 